significant index no department of the treasury internal_revenue_service washington d c qct tax exempt and os government entities division seti ep pa az re dear company this letter constitutes notice that pursuant to your authorized representative's letter dated date your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending has been withdrawn and the case has been closed by this office and a waiver of the percent tax under sec_4971 of the internal_revenue_code code has been granted for the plan for the plan_year ending on the condition that the company's application to the pension_benefit_guaranty_corporation pbgc’ for a distress termination of the plan is approved if the distress termination application is not approved the company may request that its request for a waiver of the minimum_funding_standard for the plan for the plan_year ending opened for consideration be re- the waiver of the percent tax has been granted in accordance with b of the _ employee retirement income security act erisa the amount for which the waiver has been granted is equal to funding_standard_account of the plan as of funding deficiency has not been corrected percent of the accumulated_funding_deficiency in the to the extent that such n e a the company is a licensed skilled nursing facility providing a wide range of both long term and short term care programs and a comprehensive outpatient rehabilitation facility according to information submitted by your authorized representative the company filed a request with the pension_benefit_guaranty_corporation on to effect a distress termination of the plan this request is still pending - final approval this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager to the - authorized representatives pursuant to a power of attomey on file and to’ your in this offi ice if you require further assistance in this matter please contact at sincerely yours sh 2a david m ziegler manager ep actuarial group
